Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 11/19/2020. 

Priority
This application, 15/779933 filed 5/30/2018 is a national stage of PCT/IB16/057189 filed 11/29/2016 which claims benefit of 62/261065, 62/286196 and 62/426706 filed 11/30/2015, 1/22/2016 and 11/28/2016 respectively. 

Status of Claims
Claims 10, 11, 15-20 and 22 are withdrawn. Claims 14, 21 and 23-26 were previously canceled.  Claims 2-5 are canceled.  Claim 27 is new.  Claims 1, 6, 8 and 13 are amended.  Claims 1, 6-9, 12, 13 and 27 are examined.  

Rejections withdrawn
Claims 1, 6-9, 12 and 13 were rejected under 35 USC 103.  However applicant’s amendment of claims and inclusion of a new claim has necessitated a new grounds of rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The Office notes that the limitations of each of the fluid contains extending from a lower, closed end to an upper, open end that is configured to be open to the atmosphere to receive a fluid to be processed therethrough”; “magnetic structures being configured to generate a magnetic field within the at least the one of the fluid containers”; magnetic structure is configured to simultaneously influence the magnetic particles arranged within more than one of the plurality of the fluid containers”; “magnetic structure is configured to simultaneously generate magnetic fields within four adjacent fluid containers of the plurality of fluid containers” described in claim 1; and “ the sample plate comprises a bottom surface configured to removably engage at least a portion of the electromagnetic structures” described in claim 6; and; “the fluid chamber is configured to hold a maximum volume in a range of about 1 mL to about 10 mL” described in claim 12; “a control component coupled to the plurality of magnetic structure, the control component being configured to control the magnetic field generated by each of the four electromagnets for each magnetic structure to generate a magnetic field gradient within the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 12, 13 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms 
“magnetic structure is configured to simultaneously influence the magnetic particles arranged within more than one of the plurality of the fluid containers” and 
“magnetic structure is configured to simultaneously generate magnetic fields within four adjacent fluid containers of the plurality of fluid containers” are inconsistent.  It is unclear whether the limitations of magnet structures are directed to a plurality of containers or more specifically 4 adjacent containers or in fact for both functional limitations.  The metes and bounds of this limitation cannot be determined.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US PGP 2012/0061302; previously cited) in view of Rockwell (US 6,879,067; previously cited). 
Siddiqi discloses plurality of fluidically-isolated fluid containers, each of the fluid containers for containing a fluid and a plurality of magnetic particles (para 67, 113), each of the fluid containers extending from a lower, closed end to an upper, open end that is configured to be open to the atmosphere to receive a fluid to be processed therethrough (see Fig 7 for example).  Siddiqi discloses a sample tray comprising isolated fluid containers (96 well plate, para 44; see also Fig 15).  Such device in combination with the electromagnetic structures comprises a plurality of wells within the sample plate (para 64, 96 well plate).  
The device of Siddiqi meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of be able to receive a fluid to be processed therethrough.  

Siddiqi discloses a plurality of magnetic structures each magnetic structures comprising four electromagnets (para 51, “The magnetic means may comprise one or more permanent or electromagnets disposed externally to the container for generating magnetic field gradients within the liquid test medium”), that surround one of the fluid containers at a first vertical position, each of the plurality of four electromagnets from each of the magnetic structures (para 113, “FIG. 10a shows two electromagnet coils 101a and 101b mounted on a support frame 104 and displaced at about 180 degrees at the exterior of a container 102 with the liquid test medium and magnetic particles 103 inside. FIG. 10b shows a cross-section of a single container 102 with the liquid test medium and magnetic particles 103 surrounded by a ring of individual electromagnet coils 101a to 101r mounted on a support frame 104”; see Fig 8-10; see Fig 15 and para 140, four magnets #155 surround several of the fluid 
The 4 electromagnets of Siddiqi (see the collection of 4 magnets #155 in Fig 15) meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of generate a magnetic field within the at least one fluid container.  Moreover the magnetic structure of Siddiqi meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations simultaneously influence the magnetic particles arranged within more than one of the plurality of the fluid containers.  The Office notes that the magnetic field lines from any magnet of Siddiqi (being otherwise unimpeded) will extend to generate a magnetic fields in many containers.  

Siddiqi fails to disclose a control component. 
Rockwell, in the related art of electromagnetic devices used to promote the movement of particles, discloses a control component (col 2, ln 20-54) coupled to the at least one magnetic structure, the control component being configured to control the magnetic field generated by each of the plurality of electromagnets to generate a magnetic field gradient (col 4 ln 50 – col 5 ln 24). 

The control component of Rockwell (col 2, ln 20-54) meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of to control the magnetic field generated by each of the four electromagnets for each magnetic structure to generate a 
The Office notes that the controller of Rockwell with the magnets of Siddiqi (Fig 15 in combination with the electromagnets disclosed in para 113) meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations wherein at least a portion of the four electromagnets from each magnetic structure is shared between four magnetic structures from the plurality of magnetic structures such that the portion of the four electromagnets from each magnetic structure is configured to simultaneously generate magnetic fields within four adjacent fluid containers of the plurality of fluid containers
The combination of Rockwell’s controller with Siddiqi’s electromagnets would be capable of magnetically influence the plurality of magnetic particles within the fluid of the container discloses by Siddiqi. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine controller of Rockwell with the mixing device of Siddiqi because Siddiqi discloses an electromagnetic mixing device that is easily altered by automatic control (para 67) and Rockwell discloses controllers are suitable for controlling electromagnetics to control the movement of particles (col 2, ln 5-20). One of skill in the art would have a reasonable expectation of success in combining Rockwell with Siddiqi because both are drawn to the art of control of electromagnets.  Moreover, where the instant disclosure states “In various aspects, the controller 825 can be any type of device and/or electrical component capable of actuating an electromagnet” (spec para 82) one of skill in the art would surely recognize that the controller of Rockwell would be an obvious device for providing control to the electromagnets of Siddiqi.  



Regarding claim 7, Rockwell discloses applying a radiofrequency waveform to the electromagnets of 20 MHz (col 9 ln 50 – 60). Regarding claims 8 and 9, Rockwell discloses a phase delay between 0 – 180 degrees. One of skill in the art at the time of filing would find it obvious to apply Rockwell’s teaching of frequency and phase delay to the automatic control of Siddiqi because Siddiqi discloses the benefit of automatic control and Rockwell teaches that it is convention to use radiofrequency and use a range of phase angles.
Regarding claim 12, Siddiqi teaches a chamber configured to hold a maximum volume of 1 to 10 ml (para 61, The process of the present invention can be used for sample volumes as little as 100 .mu.L and can be scaled up to process sample volumes in excess of 100 mL). 

Regarding claim 13, Siddiqi discloses magnetic structure also comprises an additional four plurality of electromagnets that are arranged around the one of the fluid containers at a second vertical position (Fig 8, discloses a vertical arrangement of permanent magnets which have more than one vertical position). The Office notes that where Siddiqi teaches either electromagnets or permanent magnets may be used (para 51), one of skill in the art would find it obvious to substitute the permanent magnets described in para 28 and 29 with electromagnets.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US PGP 2012/0061302; previously cited) and Rockwell (US 6,879,067; previously cited) as applied to claim 1 in further view of Lenz (US PGP 2010/0200405).  
Siddiqi and Rockwell disclose the limitations of claim 1 but fail to disclose a structure shaped to concentrate the magnetic field.  
Lenz discloses magnetic upper end of each magnetic structure is shaped to correspond to a peripheral surf ace of the one of the fluid containers so as to act as a lens that concentrates the magnetic field (Fig 1, item #34, para 294, The orienting pins are arranged to concentrate magnetic field flowing in one or more directions from the magnet and orient the magnetic field to the lid of each vessel or vial).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the structure of Lenz to the magnetic of the combination of Siddiqi and Rockwell because Siddiqi discloses magnets used to influence magnetic particles (Fig 9, 10 and 15) that is generic with respect to shape and Lenz discloses that it is conventional to provide a shape the concentrates the magnetic field.  One of skill in the art would have a reasonable expectation of success in combining Lenz with Siddiqi and Rockwell because each reference is drawn to the art of using magnets for manipulating magnetic particles.  

Response to Arguments
Applicant asserts (response, p 8) Siddiqi discloses embodiments using electromagnets (Fig 5) and embodiments using permanent magnets (Fig 15) for mixing.  However, Fig 15 is directed generically to magnets (para 140, magnets 155 mounted in linear arrays).  The Office notes that the claims are directed to a device not a method.  Where applicant’s claims are directed to a device, arguments directed to the method steps are not on point.  Furthermore, Siddiqi is directed to methods for separating particles, not just mixing (para 3).   

Applicant asserts (p 9) currently amended claim 1 also requires that the four electromagnets be positioned at a first vertical position and that a portion of the four electromagnets from each magnetic structure is configured to simultaneously generate magnetic fields within four adjacent fluid containers of the plurality of fluid containers.  Applicant further asserts that Siddiqi teaches multiple magnets at multiple vertical positions.  Where the claims being directed to comprising language, other features are not excluded.  In this case, Siddiqi does disclose 4 magnets at a first vertical position and other magnets at other vertical positions (Fig 15).  Applicant asserts that the art of Siddiqi only teaches magnets creating flux lines in a single container.  Since the magnetic fields of the magnets of Siddiqi are otherwise unimpeded, the field of any one magnet would affect at least 4 containers.  
Applicant asserts (p 9-10) that Rockwell teaches an orbital vibrator and not the presence of 4 magnets where applicant further asserts Rockwell would not be combinable with Siddiqi.  However, Rockwell was relied on for it teaching of a controller and the controller of Rockwell controls electromagnets.  Where the instant disclosure states “In various aspects, the controller 825 can be any type of device and/or electrical component capable of actuating an electromagnet” (spec para 82) one of skill in the art would surely recognize that the controller of Rockwell would be an obvious device for providing control to the electromagnets of Siddiqi.  The Office recognizes that the device of Rockwell can perform vibration.  However, Rockwell discloses a type of device capable of actuating an electromagnet.  It is this teaching of Rockwell of a controller configured to control electromagnets that is being relied on to disclose of the limitation of claim 1.  The controller of Rockwell is configured to control electromagnets.  Applicant’s argument related to vibration taught by Rockwell is not on point where applicant in particular states that “the controller 825 can be any type of device and/or electrical component capable of actuating an electromagnet”.  Rockwell is relied on for the teaching of a controller, not for entirety of the Rockwell’s device nor for disposition of magnets and methods of vibration.  The combination of the controller of Rockwell with the automatic control of Siddiqi would not induce the device of Siddiqi to vibrate; it would provide a control component to control the electromagnets of Siddiqi.  The elements of Rockwell necessary for “vibration” require the magnets of Rockwell mounted to an armature bar (Rockwell col 4 – 5).  The Office does not rely on these elements of Rockwell in the rejection of the instant claims.  Where Rockwell teaches a type of device capable of actuating an electromagnet, clearly the controller of Rockwell is suitable prior art.  The Office notes that where Siddiqi discloses use of automatic control (para 67), one of skill in the art would be motivated to combine the controller of Rockwell with Siddiqi particularly where applicant has stated on record that ”the controller 825 can be any type of device and/or electrical component capable of actuating an electromagnet”.  
Applicant asserts (p 10) that the combination of Rockwell and Siddiqi does not render Claim 1 or any claim dependent on claim 1 obvious.  However, claim 1 and the dependent claims are rejected over Siddiqi and Rockwell for reasons set forth herein.  

Lenz discloses magnetic upper end of each magnetic structure is shaped to correspond to a peripheral surf ace of the one of the fluid containers so as to act as a lens that concentrates the magnetic field (Fig 1, item #34, para 294, The orienting pins are arranged to concentrate magnetic field flowing in one or more directions from the magnet and orient the magnetic field to the lid of each vessel or vial).  

Applicant’s arguments have been fully considered but not found persuasive.  

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641